                 Case 21-50217-KBO   Doc 1-1   Filed 03/04/21   Page 1 of 2




                                     Exhibit A




DOCS_LA:336297.1 57095/002
                         Case 21-50217-KBO                     Doc 1-1            Filed 03/04/21            Page 2 of 2


                      A                           B             C             D                 E             F             G               H
1 Debtor Transferor: Bayou Steel BD Holdings, L.L.C.
2 Preference Period Transfers
3
4
                                                              Check                          Transfer      Invoice                       Associated
                Vendor Name                 Transfer Date                Transfer Type                                 Invoice Date
5                                                            Number                          Amount        Number                     Invoice Amount
   PITTSBURGH LOGISTICS SYSTEMS,
 6 INC. dba PLS LOGISTICS SERVICES           7/24/2019      2000096099       Wire        $    20,415.37   5100589216    3/26/2019     $       749.28
 7                                                                                                        5100589217    3/26/2019     $       749.28
 8                                                                                                        5100589491    3/27/2019     $     2,060.16
 9                                                                                                        5100589492    3/27/2019     $       749.29
10                                                                                                        5100589493    3/27/2019     $     2,060.14
11                                                                                                        5100589745    3/28/2019     $       749.27
12                                                                                                        5100590572     4/2/2019     $       749.29
13                                                                                                        5100591242     4/4/2019     $       749.28
14                                                                                                        5100591426     4/5/2019     $     2,060.16
15                                                                                                        5100591582     4/8/2019     $     2,060.16
16                                                                                                        5100591583     4/8/2019     $     2,060.15
17                                                                                                        5100592442    4/10/2019     $       749.28
18                                                                                                        5100594158    4/17/2019     $     2,060.18
19                                                                                                        5100594159    4/17/2019     $     2,060.16
20                                                                                                        5100594420    4/18/2019     $       749.29
21                                                                                                                                    $    20,415.37
22
   PITTSBURGH LOGISTICS SYSTEMS,
23 INC. dba PLS LOGISTICS SERVICES           8/16/2019      2000096675       Wire        $    25,645.77   5100594662    4/22/2019     $     2,060.16
24                                                                                                        5100594987    4/23/2019     $       750.95
25                                                                                                        5100595496    4/25/2019     $     2,064.80
26                                                                                                        5100595695    4/26/2019     $     2,064.80
27                                                                                                        5100596209    4/30/2019     $     2,064.80
28                                                                                                        5100596843     5/3/2019     $       750.97
29                                                                                                        5100597039     5/6/2019     $       750.97
30                                                                                                        5100597556     5/7/2019     $     2,069.43
31                                                                                                        5100599302    5/15/2019     $       752.63
32                                                                                                        5100599545    5/16/2019     $     1,216.44
33                                                                                                        5100600629    5/22/2019     $     2,069.40
34                                                                                                        5100600630    5/22/2019     $       752.65
35                                                                                                        5100601033    5/24/2019     $     2,069.46
36                                                                                                        5100601034    5/24/2019     $     2,069.43
37                                                                                                        5100601292    5/27/2019     $     2,069.44
38                                                                                                        5100601720    5/29/2019     $     2,069.44
39                                                                                                                                    $    25,645.77
40
41                                                                                       $    46,061.14                               $    46,061.14
